BASKIN, Judge.
City of Homestead [“City”] appeals an order granting plaintiffs’ motion for a temporary injunction. We reverse.
Luis Ramirez, along with several other mobile ice cream vendors, filed a petition for writ of prohibition and a complaint for injunctive relief to enjoin enforcement of a City ordinance prohibiting mobile vendors from operating within City limits. The trial court granted plaintiffs’ motion for, a temporary injunction and entered an order that states: “Ordered and adjudged that Plaintiffs’ Motion is hereby Granted. This Court enjoins the Defendant, City of Homestead, from implementing Ordinance 92-05-23 for a period of forty-five (45) days from the day of this order.”
We hold that the injunction is defective because the order fails to specify the reasons for its entry as required by Florida Rule of Civil Procedure 1.610(c). Russo v. Romano, 591 So.2d 1018 (Fla. 3d DCA 1991); City of Miami v. Coll, 546 So.2d 775 (Fla. 3d DCA 1989). The order granting the injunction is reversed, and the cause is remanded for further proceedings.
Reversed and remanded.